PER CURIAM.
The plaintiff, United States Casualty Company, instituted this suit against the defendant, Mrs. Caroline Schick Rednour, doing business under the name of William Rednour Storage & Transfer Company, endeavoring to recover the sum of $492.47, representing insurance premiums due under a standard payroll audit policy of Louisiana Workmen’s Compensation insurance.
The defendant answered averring payment and error in the charges.
From a judgment in favor of the plaintiff as prayed for the defendant prosecuted this appeal. The plaintiff answered the appeal requesting that the judgment appealed from be amended by awarding it ten percent as damages for a frivolous appeal.
W’hen the case was called for argument here, counsel for the defendant stated to the court that he was unable to offer a defense to the suit. The appeal, therefore, is obviously frivolous.
For the reasons assigned the judgment appealed from is amended so as to award the plaintiff ten percent thereof as damages for a frivolous appeal.
Amended and affirmed.